OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, with costs, and that part of defendant Amherst Paving, Inc.’s motion that sought summary judgment dismissing the complaint against it denied. A triable issue of fact exists as to whether Amherst Paving created or exacerbated a dangerous condition.
Concur: Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones.